Title: From George Washington to William Shepard, 5 February 1781
From: Washington, George
To: Shepard, William


                        
                            Sir,
                            Head Quarters New Windsor Feby 5th 1781
                        
                        You will be pleased to Order a General Court Martial to sit at Springfield or such place as will be most
                            centrical & convenient, for the tryal of John Collins late Dep. Com. M. Stores. The Court to be compossed of the
                            Officers of Sheldons Regt, or others in the Vicinity; The charge will be exhibited & testimony adduced by
                            Ezekiel Ch’evers Esqr. D.C.M.S.
                        Enclosed you will find the Copy of a Resolution of Congress of the 22nd Augst for the Tryal of Delinquents in
                            the Department of Commissy Genl of Military Stores—also a Letter from Mr Collins to me which he acknowleges, his having
                            taken some public Salt Petre—You will transmit the Proceedings of the Court to me—when the tryal is finished. I am Sir
                            Your Very Hble Servt.

                    